Citation Nr: 1105136	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for diabetes mellitus, based on Agent Orange exposure. 

2.  Entitlement to service connection for diabetes mellitus, 
based on Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1968.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 27, 2004, rating decision from the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received on 
December 13, 2005.  A statement of the case was issued in June 
2008.  A substantive appeal was received in August 2008.  A 
hearing before a hearing officer at the RO was conducted in 
November 2008.  

The issue of entitlement to service connection for diabetes 
mellitus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In July 2002, the RO denied service connection for diabetes 
mellitus.  The Veteran was notified of that decision in a letter 
dated the next month, did not timely appeal, and that decision is 
now final.

2.  The evidence presented since the July 2002 denial action 
relates to an unestablished fact necessary to establish the 
claim, and, in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim of 
service connection for diabetes mellitus.



CONCLUSION OF LAW

New and material evidence has been received, and the claim for 
service connection for diabetes mellitus is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant must 
submit: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999). 

The Veteran, who served in the Republic of Vietnam during the 
Vietnam era, is presumed to have been exposed to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes) is presumed to have been incurred in 
service, even if there is no record of such disease during 
service. 

A July 2002 rating decision denied service connection for 
diabetes mellitus.  The Veteran was notified of the decision the 
next month, but he did not appeal within one year of that notice 
and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  Evidence of record noted that the 
Veteran was diagnosed with diabetes mellitus, Type 1 in the 
1970's, however, a VA examination conducted in June 2002 rendered 
a diagnosis of diabetes mellitus, Type 2.  When a claim is the 
subject of a prior final denial, it may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of the RO's 
action regarding this issue.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits of 
the claim, but only after ensuring that VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

"New" evidence is defined as evidence not previously submitted to 
agency decision makers, and "material" evidence is evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156.

The evidence received subsequent to the July 2002 rating decision 
is presumed credible for the purposes of reopening a claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2004, the Veteran petitioned to reopen his claim of 
service connection for diabetes mellitus.  The new medical 
records note multiple treatment for diabetes mellitus, Type 1.  
However, one medical note dated in March 2008 indicted a past 
history of diabetes mellitus, Type 2.  The Veteran and his 
representative assert that the Veteran has diabetes mellitus, 
Type 2 and therefore, he is entitled to presumptive service 
connection based on his herbicide exposure in Vietnam.  These 
statements, in connection with the new and previously assembled 
evidence (the diagnoses of diabetes mellitus, Type 2), raise a 
reasonable possibility of substantiating the claim of service 
connection for diabetes mellitus.  Accordingly, reopening the 
claim is warranted.


ORDER

The application to reopen the claim of service connection for 
diabetes mellitus is granted.  To this extent, the appeal is 
allowed.


REMAND

The evidence of record is inconclusive regarding whether the 
Veteran has Type I or Type II diabetes mellitus.  Therefore, an 
examination is needed to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate examination of 
the Veteran.  After a review of the Veteran's 
claims, the examiner should determine whether 
the Veteran has Type I or Type II diabetes 
based on all of the evidence of record.  The 
physician must provide a statement on whether 
it is at least as likely as not that the 
Veteran has Type II diabetes mellitus.  The 
opinion must include supporting rationale.

2.  Readjudicate the Veteran's claim for 
service connection for diabetes mellitus.  If 
the claim is denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and the opportunity to 
respond thereto.  Thereafter, return the case 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


